                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:18-CV-00534-FDW-DSC
    ERNEST KING,                                            )
                                                            )
                   Plaintiff,                               )
                                                            )
      v.                                                    )            ORDER
                                                            )
    AMAZON CORPORATION                                      )
    REGINA THOMAS,                                          )
                                                            )
                   Defendants.                              )
                                                            )

           THIS MATTER is before the Court on Defendant Amazon’s Motion for Miscellaneous

Relief. (Doc. No. 30). The Court sees a need to clarify that its Standing Order Governing Case

Management, Misc. No. 3:07-mc-00047 (Doc. No. 2-4), does apply to this case. Paragraph 1(b)

of the standing order is not intended to completely exclude adversarial civil actions which involve

discovery simply on the basis that one of the parties may be unrepresented.

           Given the unique nature of this case, the Court recognizes the potential for confusion and

hereby GRANTS Defendant Amazon an extension of time to file an Answer on the basis of

excusable neglect. Fed. R. Civ. P. (6)(b)(1)(B). Defendant Amazon should file an answer within

three (3) days of entry of this order. Parties are ordered to hold an initial attorney conference within

twenty-one (21) days of serving the answer.1

           The Court further notes that because of Plaintiff’s status of incarceration, he is ineligible

for participation in the Pro Se Settlement Assistance Program (“PSAP”).




1
 Given that Plaintiff is presently incarcerated in state prison, the Court is preemptively extending the deadline to
conduct an initial attorney conference for the convenience of the parties.
IT IS SO ORDERED.


                    Signed: February 12, 2019
